Citation Nr: 0917353	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-37 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic bursitis, 
right shoulder with degenerative changes, postoperative 
(dominant), currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals, 
fracture, right tibia and fibula, currently rated as 10 
percent disabling. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

4.  Entitlement to service connection for back disability (to 
include lumbar, thoracic and cervical spine).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability.

6.  Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 23 years of active duty service ending with 
his retirement in November 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2007, a statement of the case was issued in June 2007, and a 
substantive appeal was received in December 2007.  

The issues of entitlement to service connection for back (to 
include lumbar, thoracic and cervical spine) disability and 
left shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic bursitis, right 
shoulder with degenerative changes, postoperative (dominant), 
is manifested by pain, but not limitation of motion to 25 
degrees from side; there is no medical evidence of ankylosis.

2.  The Veteran's service-connected residuals, fracture, 
right tibia and fibula is manifested by pain and arthritis of 
the ankle with limitation of motion, but is not productive of 
moderate knee or ankle disability; there is no marked 
limitation of motion or ankylosis of the ankle. 

3.  Service connection for arthritis of the back was denied 
by an April 2003 rating decision because new and material 
evidence had not been submitted; a notice of disagreement was 
not received to initiate an appeal from that determination.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for back 
disability has been received since the April 2003 rating 
decision. 

5.  Service connection for arthritis of the left shoulder was 
denied by an April 2003 rating decision because new and 
material evidence had not been submitted; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

6.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left 
shoulder disability has been received since the April 2003 
rating decision. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for chronic bursitis, right shoulder with 
degenerative changes, postoperative (dominant), have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5200, 
5201 (2008).

2.  The criteria for entitlement to a rating in excess of 10 
percent for residuals, fracture, right tibia and fibula, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5262, 5271 (2008).

3.  The April 2003 rating decision, which denied entitlement 
to service connection for arthritis of the back, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
April 2003 rating decision denying service connection for 
back disability; and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The April 2003 rating decision, which denied entitlement 
to service connection for arthritis of the left shoulder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

6.  New and material evidence has been received since the 
April 2003 rating decision denying service connection for 
left shoulder disability; and thus, the claim has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issues pertaining to the back and left 
shoulder, the matter of compliance with VCAA and implementing 
regulations will be addressed by the Board in a future 
decision (if necessary) on the merits of the Veteran's claim.  

With respect to the remaining issues, the record shows that 
in a September 2006 VCAA letter, the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the benefits sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in September 2006, which was prior to 
the December 2006 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate the claim.  Further, the September 
2006 letter also gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
The Board acknowledges that the RO sent a letter to the 
Veteran in May 2008 in compliance Vazquez-Flores.  While the 
letter addressed the requirements set forth in Vazquez-Flores 
and notified the Veteran of the rating criteria for the left 
shoulder, impairment of the right tibia and fibula, and knee, 
the letter did not provide the criteria for rating the ankle.  
Nevertheless, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
May 2008 VCAA notice fully informed the Veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  Moreover, at 
both VA examinations, the Veteran specifically addressed his 
ankle problems as well as the effect his disability had on 
his daily activities demonstrating that he had actual 
knowledge of the requirements for an increased rating.  
Further, the Veteran is represented by a state service 
organization, which would have actual knowledge of the 
information necessary to substantiate the Veteran's claim.  
It is appropriate to assume that the Veteran's representative 
included information concerning the elements of the claim in 
its guidance to the Veteran.  A notice defect can be cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007).  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).

Thus, as the Veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

With respect to the increased rating issues, the Veteran was 
afforded VA examinations in November 2006 and June 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Issues

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Chronic Bursitis, Right Shoulder with Degenerative Changes, 
Postoperative (dominant)

The present appeal includes the issue of entitlement to an 
increased rating for the Veteran's service-connected right 
shoulder disability.  The Veteran's service-connected chronic 
bursitis, right shoulder with degenerative changes, 
postoperative (dominant) has been rated by the RO as 30 
percent disabling under Diagnostic Codes 5010 and 5201.  
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Code 5201 for limitation of the arm, a 30 
percent rating is warranted for the major arm when motion is 
limited midway between side and shoulder level; and a 40 
percent rating is warranted for the major arm when motion is 
limited to 25 degrees from side.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level.  38 C.F.R. § 4.71, 
Plate I.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran filed his current claim for an increased rating 
in July 2006.  He was afforded a VA examination in November 
2006.  The claims file was reviewed.  The Veteran reported 
residual aching and stiffness of the right shoulder that had 
been progressive with limited range of motion.  The Veteran 
took Lodine 400 mg b.i.d. with mild relief without 
significant side effects.  He reported no acute flare-ups of 
right shoulder pain that were incapacitating in the past 12 
months.  It was noted that the Veteran was right handed and 
he had difficulty with reaching, but he was otherwise able to 
attend to the needs of nature as well as dress and undress 
without assistance.  On physical examination, range of motion 
of the right shoulder was zero degrees to 100 degrees flexion 
out of 180 degrees, zero degrees to 100 degrees abduction out 
of 180 degrees, zero degrees to 75 degrees internal rotation 
out of 90 degrees, and zero degrees to 85 degrees external 
rotation out of 90 degrees.  The right shoulder was painful 
at extremes of forward flexion, abduction and internal 
rotation.  No additional limitation were noted with 
repetition of movement during the physical examination that 
were related to pain, fatigue, incoordination, weakness or 
lack of endurance.  The Veteran had objective evidence of 
painful motion without heat, redness or swelling.  He did 
have mild tenderness in the bicipital groove.  Ankylosis was 
not present.  The examiner noted that a January 2006 x-ray 
showed moderate degenerative spurring at the 
acromioclavicular joint with normal glenohumeral joint.  The 
diagnosis was bursitis, right shoulder with degenerative 
joint disease.  The examiner concluded that no additional 
limitations were noted with repetition of movement during the 
physical examination that were related to pain, fatigue, 
incoordination, weakness or lack of endurance.  

The Veteran was afforded another VA examination in June 2007 
by the same examiner.  The claims file was again reviewed.  
The Veteran reported a recent onset of pain in the right arm 
and weakness of the right arm during the past year, which was 
associated with a pinched nerve in his neck.  The Veteran 
complained of aching and stiffness of the right shoulder on a 
daily basis.  The Veteran took etodolac 400 mg b.i.d. with 
moderate relief and no significant side effects.  There had 
been no acute flare-ups of right shoulder pain that had been 
incapacitating in the past 12 months.  The Veteran had 
difficulty using his right arm because of weakness associated 
with cervical myelopathy.  Again, it was noted that the 
Veteran was right-handed.  On physical examination, range of 
motion was 80 degrees flexion, 80 degrees abduction, 75 
degrees internal rotation and 75 degrees external rotation.  
The right shoulder was painful at extremes of forward 
flexion, abduction and internal and external rotation.  No 
additional limitations were noted with three repetitions of 
movement due to pain, fatigue, incoordination, weakness or 
lack of endurance.  There was objective evidence of painful 
motion without heat, redness, or swelling.  The Veteran had 
no signs of atrophy of the right arm.  No ankylosis was 
present.  The examiner again noted the January 2006 x-ray 
findings.  The diagnoses were bursitis of the right shoulder 
with residual degenerative joint disease and weakness of the 
right upper extremity associated with cervical myelopathy, 
which was less likely than not related to the service-
connected bursitis of the right shoulder.  

Given that the claims file was reviewed by the examiner and 
the examination reports sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

VA treatment records have also been reviewed and associated 
with the claims file.  In sum, the records showed continuing 
complaints of right shoulder pain.  An April 2008 x-ray 
showed that a high riding right humeral head was seen 
suggesting rotator cuff tear/injury.  Further, a moderate to 
large size degenerative spur was noted at the right 
acromioclavicular joint.  An August 2008 VA treatment record 
noted that the Veteran had very little range of motion of the 
right shoulder.  The assessment was bilateral rotator cuff 
tears. 

Initially, the Board notes that the medical evidence of 
record shows that the Veteran appears to suffer from right 
upper extremity weakness in association with a cervical spine 
disability, which is discussed further in the Remand portion 
of this decision.  The Board recognizes that it is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Nevertheless, 
as the right upper extremity weakness has been associated 
with the Veteran's cervical spine disability, those symptoms 
will not be considered when rating the Veteran's service-
connected right shoulder disability.  
   
Therefore, based on review of the evidence, the Board must 
find that there is no competent medical evidence to indicate 
that the range of motion of the Veteran's right shoulder is 
limited to 25 degrees from the side to warrant a higher 
disability rating.  The Board recognizes that an August 2008 
VA treatment record noted that the Veteran had very little 
range of motion of the right shoulder.  Nevertheless, this 
record does not indicate that the Veteran's range of motion 
was limited to 25 degrees from his side.  In sum, there has 
been no medical evidence of record showing that the Veteran's 
motion has been restricted to 25 degrees from his side.  
Significantly, the most restrictive range of motion was 80 
degrees flexion and abduction documented at the June 2007 VA 
examination.  Thus, a preponderance of the medical evidence 
has shown that the range of motion of the Veteran's right 
shoulder is not limited to 25 degrees from the side to 
warrant a 40 percent rating.  

Regardless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would 
warrant a higher rating.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the Veteran has 
ankylosis of his right shoulder.  Both VA examinations were 
silent with respect to any findings of ankylosis.   Further, 
the Veteran cannot receive a higher disability rating under 
Diagnostic Code 5203 because it provides for a maximum 
schedular rating of 20 percent rating.  Lastly, as there has 
been no showing of impairment of the humerus, Diagnostic Code 
5202 is not for application.  38 C.F.R. § 4.71, Diagnostic 
Codes 5200, 5202 and 5203.  

The Board notes that DeLuca, supra, allows for the 
consideration of functional loss due to pain.  However, in 
the instant case, pain is already contemplated in the current 
30 percent rating. At the June 2007 VA examination, the 
examiner noted that there was no additional limitation with 
three repetitions due to pain, fatigue, incoordination, 
weakness or lack of endurance. 

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 30 percent for his 
service-connected right shoulder disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Residuals, Fracture, Right Tibia and Fibula

The present appeal also includes the issue of entitlement to 
a rating in excess of 10 percent for residuals of fracture of 
right tibia and fibula.  The Veteran's service-connected 
residuals, fracture, right tibia and fibula has been rated by 
the RO as 10 percent disabling under the provisions of 
Diagnostic Code 5262 for impairment of the tibia and fibula.  
Under this regulatory provision, a rating of 10 percent is 
warranted for malunion of the tibia and fibula manifested by 
a slight knee or ankle disability.  A 20 percent rating is 
warranted for malunion of the tibia and fibula manifested by 
a moderate knee or ankle disability.  A 30 percent rating is 
warranted for malunion of the tibia and fibula with a marked 
knee or ankle disability.  A 40 percent rating is warranted 
for nonunion of the tibia and fibula with loose motion, 
requiring a brace.

The Veteran was afforded a VA examination in November 2006.  
The examiner indicated that the claims file was not available 
for review; however, the examiner did review it at the 
November 2006 examination for the right shoulder.  The 
Veteran complained of residual aching and stiffness of the 
right ankle usually on a daily basis, but it was worse in the 
morning and during cold damp weather.  The Veteran did not 
require surgery to repair the fracture.  He was treated with 
immobilization.  The Veteran took Lodine 400 mg b.i.d. with 
good relief and no significant side effects.  The Veteran had 
no acute flare-ups of right ankle pain that were 
incapacitating in the past 12 months.  He used a cane to 
assist with ambulation due to multiple problems with back 
pain, knee pain and ankle pain.  The Veteran was able to 
perform his usual occupation and daily activities regarding 
his right ankle though he had aching and stiffness.  He was 
able to dress and undress without assistance and attend to 
the needs of nature.  On physical examination, there was no 
objective evidence of deformity, false motion or angulation.  
The Veteran had no malunion or nonunion.  There was no acute 
heat, redness, swelling or tenderness of the right ankle or 
right leg.  The Veteran had no limitations on standing or 
walking.  There was no ankylosis present.  Range of motion of 
the ankle showed zero to 20 degrees dorsiflexion out of 20 
degrees; zero to 40 degrees plantar flexion out of 45 
degrees; zero to 30 degrees inversion out of 30 degrees; and 
zero to 20 degrees eversion out of 20 degrees.  The ankle 
joint was not painful on motion.  There was no additional 
limitation with repetition of movement due to pain, fatigue, 
incoordination, weakness or lack of endurance.  The examiner 
noted that a 1991 x-ray showed a healed fracture of the right 
medial malleolus with no evidence of fracture of the right 
tibia and fibula other than medial malleolar fracture of the 
tibia.  X-ray of the right ankle was pending.  The diagnoses 
were fractured right tibia, media malleolus with residuals 
and fracture right fibula, not found.  

The Veteran was afforded another VA examination by the same 
examiner in June 2007.  This time, the claims file was 
reviewed.  The examiner again discussed the prior x-rays and 
indicated that a November 2006 x-ray showed moderate 
osteoarthritis of the ankle joint.  The Veteran reported that 
he had occasional aching and stiffness of the right knee and 
ankle with worsening of the right ankle, requiring the use of 
a brace in the past few years.  He noted a sudden onset of 
weakness in the right leg over the past year, requiring the 
use of a brace on the right knee.  The Veteran took Lodine 
400 mg b.i.d. with moderate relief without significant side 
effects.  The examiner noted that the Veteran wore a brace on 
his right ankle.  The Veteran was able to perform his usual 
daily activities.  On physical examination, there was no 
evidence of tenderness along the right tibia or fibula.  
There was no malunion, nonunion or any loose motion.  There 
was also no tenderness, drainage, edema, painful motion, 
weakness, redness or heat.  The Veteran had weakness of the 
right lower extremity and right arm, for which he used a 
walker with wheels.  Examination of the right ankle revealed 
limited range of motion with zero to 15 degrees dorsiflexion 
out of 20 degrees; zero to 40 degrees plantar flexion out of 
45 degrees, zero to 25 degrees inversion out of 30 degrees; 
and zero to 15 degrees eversion out of 20 degrees (although 
the examiner mistakenly referred to normal range of motion as 
30 degrees).  The diagnosis was fracture proximal fibular 
shaft of the right leg and medial malleolus of the right 
ankle, healed with residual osteoarthritis of the right ankle 
with associate residuals.  

Given that the claims file was reviewed by the examiner and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

Besides complaints of pain, VA treatment records do not 
provide any information  addressing the applicable rating 
criteria.  However, a July 2008 record indicated that the 
Veteran was being fitted for an ankle brace. 

Initially, the Board observes that the Veteran is also 
service-connected for chondromalacia of the right patella and 
has been assigned a separate 10 percent rating by analogy 
under Diagnostic Code 5257 for slight recurrent subluxation 
or lateral instability.  However, this disability rating is 
not currently on appeal before the Board.  Further, the 
medical evidence of record clearly demonstrates that the 
primary residual with respect to the disability on appeal is 
arthritis of the right ankle.  Thus, as there is no objective 
findings of related right knee impairment, the Board finds 
that the Diagnostic Codes pertaining to the knee are not for 
application.    

Further, the Board must conclude that based on the medical 
evidence of record, a higher rating is not warranted under 
Diagnostic Code 5262 as there is no showing that the 
impairment of the tibia and fibula includes malunion 
resulting in moderate knee or ankle disability.  Again, the 
medical evidence has not shown that the Veteran's impairment 
of the tibia and fibula has resulted in any knee disability.  
As noted at the VA examinations, there has been no finding of 
malunion or nonunion of the tibia and fibula.  Significantly, 
the medical evidence of record does not support the finding 
of a moderate ankle disability to warrant a higher rating.  
While the most recent VA examination showed some limitation 
of motion, as it was no more than five degrees in any 
direction, the degree of impairment more nearly approximates 
a slight disability.  

The Board also turns to whether a higher rating would be 
warranted under the Diagnostic Codes pertaining to the ankle.  
Nevertheless, there is no competent medical evidence of 
marked limitation of motion of the ankle so as to warrant a 
20 percent rating under Diagnostic Code 5271.  The most 
restrictive range of motion for dorsiflexion was 15 degrees 
and plantar flexion was 40 degrees found at the June 2007 VA 
examination.  However, even combining these two findings, the 
results do not meet the level of marked limitation of motion, 
especially given that the Veteran's dorsiflexion and plantar 
flexion was only limited by five degrees.  

Moreover, an increased rating is not warranted under 
Diagnostic Code 5270 as there is no clinical evidence 
demonstrating the presence of any ankylosis in the right 
ankle.  The VA examinations and VA treatment records have not 
shown the Veteran's ankle joint to be immobile.  

The Board acknowledges that the Veteran has chronic right 
ankle pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 10 percent for his 
service-connected residuals of fracture of right tibia and 
fibula.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  New and Material  

Initially, the issues of entitlement to service connection 
for arthritis of the back and left shoulder were denied by 
the RO in an April 1991 rating decision as no disability 
shown.  The issues were again denied by the RO in an April 
2003 rating decision because new and material evidence had 
not been submitted.  The Veteran was informed of the April 
2003 rating decision, and he did not file a notice of 
disagreement to initiate an appeal.  Under the circumstances, 
the Board finds that the April 2003 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the Veteran's claim was received 
in October 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Since the April 2003 rating decision, additional evidence has 
become part of the record, including VA treatment records, 
private treatment records and the Veteran's statements.  The 
treatment records showed that the Veteran now suffers from 
degenerative joint disease, degenerative disk disease and 
central spinal stenosis of the cervical and lumbar spine.  In 
August 2007, the Veteran underwent a two multilevel 
laminectomy of the lumbar spine.  While seeking treatment, 
the Veteran indicated that he experienced intermittent low 
back pain from 1955 thru 1979.  The treatment records also 
showed that the Veteran suffered from a left shoulder rotator 
cuff tear.  Further, in his February 2007 notice of 
disagreement, the Veteran claimed that his back and left 
shoulder disabilities were due to his service-connected leg 
and shoulder disabilities.  

The Board finds that the additional evidence submitted since 
the April 2003 rating decision is new and material.  The 
medical evidence is not redundant of evidence already in the 
record at the time of the last final rating decision.  
Further, the evidence is material because it relates to the 
unestablished facts of whether the Veteran currently suffers 
from back and left shoulder disabilities and whether they  
manifested in service or are proximately due to the Veteran's 
service-connected disabilities, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claims of entitlement to service connection 
for back disability (to include lumbar, thoracic and cervical 
spine) and left shoulder disability are reopened.  38 
U.S.C.A. § 5108.


ORDER

A rating in excess of 30 percent for chronic bursitis, right 
shoulder with degenerative changes, postoperative (dominant) 
is not warranted.  To that extent, the appeal is denied. 

A rating in excess of 10 percent for residuals of fracture of 
right tibia and fibula is not warranted.  To that extent, the 
appeal is denied. 

The issues of entitlement to service connection for back 
disability (to include lumbar, thoracic and cervical spine) 
and left shoulder disability have been reopened.  The appeal 
is granted to that extent, subject to the directions set 
forth in the remand section of this decision.


REMAND

The present appeal includes the issues of entitlement to 
service connection for back disability (to include lumbar, 
thoracic and cervical) and left shoulder disability.  Service 
treatment records showed complaints of back and left shoulder 
pain.  In August 1959, the Veteran was diagnosed with a 
lumbosacral strain.  The Veteran has also consistently 
claimed that he has suffered from back pain since service. 
Further, a private medical statement indicated that the 
Veteran had arthritis of the shoulders since 1968, but 
provided no x-ray evidence.  Treatment records from 1986 to 
1991 from Bergstrom Air Force Base also showed that the 
Veteran was being treated for arthritis of the shoulders.  
Given that there is medical evidence of problems in service 
and evidence of current disabilities of the back and 
shoulder, the Board finds that a VA examination is necessary 
to determine whether the Veteran's current back disability 
(to include lumbar, thoracic and cervical spine) and left 
shoulder disability are related to service.  See 38 C.F.R. 
§ 3.159.  

Further, the Board notes that when determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The Veteran has claimed that his back and left 
shoulder disabilities are secondary to his service-connected 
disabilities.  Thus, the Board finds that the VA examination 
should also address whether the Veteran's current back 
disability (to include lumbar, thoracic and cervical spine) 
and left shoulder disability are proximately due to or 
aggravated by his service-connected disabilities.  See 
38 C.F.R. § 3.310.  

It appears that the Veteran has received ongoing treatment at 
the VA.  However, the most recent VA treatment records in the 
claims file are from September 2008.  In light of the need to 
remand for other matters, the RO should obtain VA treatment 
records from September 2008 to the present.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the Veteran has not received notice informing him of 
the information and evidence necessary to establish 
entitlement to service connection under a secondary theory of 
entitlement pursuant to the VCAA.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The Board recognizes that the 
RO sent VCAA notice to the Veteran in September 2006 
pertaining to the back and left shoulder.  However, this 
notice only provided information concerning entitlement to 
service connection as directly related to service.  Thus, in 
view of the need to return the case for other matters, it 
seems appropriate to direct additional VCAA notice to ensure 
full compliance with VCAA notice requirements with respect to 
all the issues on appeal.  See also, Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi 18 Vet 
App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.   The RO should furnish the Veteran 
with an appropriate VCAA letter.  The 
letter should specifically include notice 
to the Veteran of the evidence necessary 
to substantiate his claims on appeal 
under the theory of entitlement as 
secondary to his service-connected 
disabilities.  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from September 2008 to the present. 

3.  The Veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All disorders of the 
lumbar, thoracic and cervical spine and 
left shoulder found on examination should 
be clearly reported.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  

After reviewing the claims file and 
examining the Veteran, the examiner 
should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current lumbar, thoracic and 
cervical spine disability and left 
shoulder disability are causally related 
to service?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current lumbar, thoracic and 
cervical spine disability and left 
shoulder disability are proximately due 
to, or caused by, the Veteran's service-
connected disabilities?  

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current lumbar, thoracic and 
cervical spine disability and left 
shoulder disability have been aggravated 
by the Veteran's service-connected 
disabilities? 

A detailed rationale should be provided 
for any opinions expressed.  

4.  After all necessary development has 
been accomplished, the RO should review 
the expanded records and adjudicate the 
service connection claims under a merits 
analysis.  If the benefits remain denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


